NUMBER 13-09-00507-CV

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                       IN RE WILLIAMS FARMS PRODUCE, INC.


                              On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

         Before Chief Justice Valdez and Justices Rodriguez and Garza
                       Memorandum Opinion Per Curiam1

        Relator, Williams Farms Produce, Inc., filed a petition for writ of mandamus and

motion for emergency relief in the above cause on September 1, 2009. On September 2,

2009, the Court requested that the real party in interest, R & G Produce Sales, by and

through counsel, file responses to relator’s motion for emergency relief and petition for writ

of mandamus, and such responses have been duly filed.

        Mandamus relief is an “extraordinary” remedy. In re Sw. Bell Tel. Co., L.P., 235
S.W.3d 619, 623 (Tex. 2007) (orig. proceeding); see In re Team Rocket, L.P., 256 S.W.3d
1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
257, 259 (Tex. 2008) (orig. proceeding). In order to obtain mandamus relief, the relator

must show that the trial court clearly abused its discretion and that the relator has no

adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36

(Tex. 2004) (citing Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding));

see In re McAllen Med. Ctr., Inc., 275 S.W.3d 458, 462 (Tex. 2008) (orig. proceeding).

Stated otherwise, mandamus may be available upon a showing that (1) a trial court clearly

abused its discretion by failing to correctly apply the law, and (2) the benefits and

detriments of mandamus render appeal inadequate. See In re Schmitz, 285 S.W.3d 451,

458 (Tex. 2009) (orig. proceeding).

       To satisfy the clear abuse of discretion standard, the relator must show that the trial

court could “reasonably have reached only one decision.” Liberty Nat'l Fire Ins. Co. v.

Akin, 927 S.W.2d 627, 630 (Tex. 1996) (quoting Walker, 827 S.W.2d at 840). Whether a

clear abuse of discretion can be adequately remedied by appeal depends on a careful

analysis of the costs and benefits of interlocutory review. In re McAllen Med. Ctr., Inc., 275
S.W.3d at 462. “An appellate remedy is ‘adequate’ when any benefits to mandamus

review are outweighed by the detriments.” In re Prudential Ins. Co. of Am., 148 S.W.3d

at 136.

       Based on the foregoing, relator has failed to meet its burden to provide this Court

with a sufficient record to establish its right to relief. Walker, 827 S.W.2d at 837; In re

Gallardo, 269 S.W.3d 643, 645 (Tex. App.–San Antonio 2008, orig. proceeding); see TEX .

R. APP. P. 52.3(k), 52.7(a). With regard to relator’s first issue pertaining to the jurisdictional

limits of the trial court, relator has failed to establish that it lacks an adequate remedy by

appeal. With regard to relator’s second and third issues pertaining to discovery rulings,

relator has failed to show that the trial court clearly abused its discretion by failing to


                                                2
correctly apply the law.

       Accordingly, the Court, having examined and fully considered the petition for writ of

mandamus and motion for emergency relief and the responses thereto, is of the opinion

that relator has not shown itself entitled to the relief sought. Accordingly, the petition for

writ of mandamus and motion for emergency relief are DENIED. See TEX . R. APP . P.

52.8(a).

                                                         PER CURIAM


Memorandum Opinion delivered and filed
this 11th day of September, 2009.




                                              3